                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            BILL LIETZKE,
                                   7                                                         Case No. 18-cv-06197-DMR
                                                           Plaintiff,
                                   8
                                                     v.                                      ORDER TO SHOW CAUSE RE:
                                   9                                                         SUBJECT MATTER JURISDICTION
                                            GREYHOUND LINES, INC.,                           AND VENUE
                                  10
                                                           Defendant.
                                  11

                                  12            Pro se Plaintiff Bill Lietzke (“Mr. Lietzke”) filed this action on October 9, 2018. [Docket
Northern District of California
 United States District Court




                                  13   No. 1 (Compl.).] He alleges various claims for relief against Greyhound Lines, Inc. (“Greyhound”),

                                  14   including assault, false imprisonment, and conversion. See id. ¶¶ 5-11. As set forth below, the court

                                  15   orders Mr. Lietzke to show cause why this case should not be dismissed. The court further orders

                                  16   that the case management conference, currently set for January 16, 2019, be vacated.

                                  17   I.       SUBJECT MATTER JURISDICTION

                                  18            Federal courts are courts of limited jurisdiction, and a “federal court is presumed to lack

                                  19   jurisdiction in a particular case unless the contrary affirmatively appears.” Stock W., Inc. v.

                                  20   Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989) (citations omitted). A federal court has

                                  21   jurisdiction may exercise either federal question jurisdiction or diversity jurisdiction.

                                  22            A.        Federal Question Jurisdiction

                                  23            Federal question jurisdiction under 28 U.S.C. § 1331 requires a civil action to arise under

                                  24   the constitution, laws, or treaties of the United States. “[T]he presence or absence of federal-

                                  25   question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which provides that federal

                                  26   jurisdiction exists only when a federal question is presented on the face of the plaintiff’s properly

                                  27   pleaded complaint.” Rivet v. Regions Bank of La., 522 U.S. 470, 475 (1998) (quoting Caterpillar,

                                  28   Inc. v. Williams, 482 U.S. 386, 392 (1987)).
                                   1           Here, Mr. Lietzke alleges various claims for relief against Greyhound, including assault,

                                   2   false imprisonment, and conversion. See id. ¶¶ 5-11. These are all state tort claims and do not give

                                   3   rise to federal subject matter jurisdiction. Although Mr. Lietzke alleges “Defendants violated the

                                   4   Plaintiff’s First Amendment and Fourth Amendment rights of the United States Constitution,” the

                                   5   only defendant in this case is a private corporation. Compl. ¶ 10. “[M]ost rights secured by the

                                   6   Constitution are protected only against infringement by governments.” Flagg Bros. v. Brooks, 436

                                   7   U.S. 149, 156 (1978). Accordingly, “the deprivation of a federal right [must] be fairly attributable

                                   8   to the State.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982). As Greyhound is not alleged

                                   9   to be a state actor, Mr. Lietzke has not pleaded viable claims under the United States Constitution.

                                  10           Accordingly, Mr. Lietzke has failed to establish that this court has federal question

                                  11   jurisdiction.

                                  12           B.      Diversity Jurisdiction
Northern District of California
 United States District Court




                                  13           A district court has diversity jurisdiction where the parties are diverse and “the matter in

                                  14   controversy exceeds the sum or value of $75,000, exclusive of interests and costs.” 28 U.S.C.

                                  15   § 1332. Parties are diverse only when the parties are “citizens of different states.” Id.

                                  16           Mr. Lietzke’s service address is in Montgomery, Alabama. See Compl. He does not allege

                                  17   that he is a citizen of any state other than Alabama. The address he gives for Greyhound is in

                                  18   Birmingham, Alabama, and he refers to Greyhound as “the Birmingham, Alabama Greyhound

                                  19   Lines, Inc.” Compl. ¶ 5. He alleges no other facts regarding the citizenship of Greyhound, and it

                                  20   does not appear on the face of the complaint that Greyhound is the citizen of any state other than

                                  21   Alabama.

                                  22           Mr. Lietzke has failed to establish federal subject matter jurisdiction based on diversity.

                                  23   II.     VENUE

                                  24           According to Mr. Lietzke’s complaint, the incidents that form the basis of his complaint took

                                  25   place in Birmingham, Alabama, and Mr. Lietzke lives in Montgomery, Alabama. Compl. ¶¶ 5-11.

                                  26   Pursuant to 28 U.S.C. § 1391, a case may be filed in

                                  27                   (1) a judicial district in which any defendant resides, if all defendants
                                                       are residents of the State in which the district is located;
                                  28
                                                                                          2
                                                       (2) a judicial district in which a substantial part of the events or
                                   1                   omissions giving rise to the claim occurred, or a substantial part of
                                                       property that is the subject of the action is situated; or
                                   2
                                                       (3) if there is no district in which an action may otherwise be brought
                                   3                   as provided in this section, any judicial district in which any defendant
                                                       is subject to the court’s personal jurisdiction with respect to such
                                   4                   action.
                                   5   28 U.S.C. § 1391(b). Based on the allegations in the complaint, it appears that Mr. Lietzke has no

                                   6   basis for filing this case in the Northern District of California.

                                   7   III.    ORDER

                                   8           In light of the identified defects in Mr. Lietzke’s complaint, the court orders Mr. Lietzke to

                                   9   show cause as to why this case should not be dismissed for lack of federal subject matter jurisdiction,

                                  10   and why this case properly is filed in the Northern District of California. Mr. Lietzke shall file a

                                  11   statement and explain in writing the basis for the exercise of federal subject matter jurisdiction and

                                  12   why this case is properly filed here. Mr. Lietzke shall file his response no later than January 25,
Northern District of California
 United States District Court




                                  13   2019.

                                  14           If Mr. Lietzke fails to respond by that date or his response fails to establish that there is

                                  15   federal subject matter jurisdiction and that the case is properly filed in this district, the court will

                                  16   prepare a report and recommendation recommending that a district judge dismiss this case.
                                                                                                                ISTRIC
                                  17
                                                                                                           TES D      TC
                                  18                                                                     TA
                                                                                                                               O
                                                                                                     S




                                                                                                                                U
                                                                                                   ED




                                                                                                                              D  RT
                                                                                                                       RDERE
                                  19
                                                                                               UNIT




                                                                                                                OO
                                  20           IT IS SO ORDERED.                                        IT IS S                        R NIA

                                  21   Dated: January 9, 2019                                  __________________________________
                                                                                                                             u
                                                                                                                     a M. Ry
                                                                                                NO




                                                                                                             D
                                                                                                         Donna  on
                                                                                                                M. n
                                                                                                                   Ryu
                                                                                                       JudgeStates Magistrate Judge
                                                                                                                                       FO



                                  22                                                                 United
                                                                                                 RT




                                                                                                                                   LI




                                                                                                        ER
                                                                                                   H




                                  23
                                                                                                                                   A




                                                                                                             N                     C
                                                                                                                               F
                                  24                                                                             D IS T IC T O
                                                                                                                       R
                                  25

                                  26
                                  27

                                  28
                                                                                           3
